Title: To George Washington from Adam Stephen, 20 August 1757
From: Stephen, Adam
To: Washington, George



Sir,
Charlestown, S. Carolina Augst 20th 1757

I have the pleasure to inform you that the two Companies of your Regiment under my Command are well—They are well disciplin’d and have this advantage of all other troops in America that they know the parade as well as prussians, and the fighting in a Close Country as well as Tartars.
We are all peace & Quietness on this Quarter, But notwithstanding Some of your Officers have not escap’d being wounded—That mighty Conqueror Love has made havock in the Corps—I only Appeal to Capt. Mercers Letter; cant you plainly discover it?
I am but little acquainted with the Ladies, but if you will allow me to be a judge, The Fair in this place must give way in Beauty, easy Behaviour, & other female Accomplishments to the Daughters of the more northe[r]n Climes—Capt. Mercer has wrote you a mere pamplet, & Majr Tulliken informs me that he writes you also. I shall therefore only declare that I am as formerly, with great Respect, Sir, Your most Obt huble Servt

Adam Stephen

